JENNIFER DURHAM KING 312-609-7835 jking@vedderprice.com January 2, VIA E-MAIL AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Mail Stop Washington, D.C.20549 Attention: Mr.William C. Friar Mr.Jonathan E. Gottlieb Re: Northern States Financial Corporation Preliminary Proxy Statement on Schedule14A File No.000-19300 Filed November14, 2008 Dear Mr.Gottlieb: On behalf of Northern States Financial Corporation (the “Company”), we are submitting the following responses to the oral comments received fromyou, Mr. William C.Friar and Ms.Rebecca Moore of the Staff of the Securities and Exchange Commission (the “Commission”) with respect to the above-referenced filing.For your convenience, we have enclosed a copy of the Company’s definitive proxy statement that is being filed with the Commission today, marked to show changes against the related disclosures contained in the preliminary proxy statement filed on November14, 2008. Please note that we have previously responded to the Commission’s written comments in letters fromMr. Friardated November 18, 2008 and December 2, 2008 in our letters filed with the Commission as Correspondence dated November 21, 2008 and December 8, 2008, respectively.As such, the numbered items below only correspond to the oral comments received from the Staff between December11 and 22, 2008.Unless otherwise indicated, our responses correspond to the disclosures included in the definitive proxy statement. 1.Please submit a copy of the supporting calculations used in the Black-Scholes option pricing model calculations relating to the fair value of the warrants contained in the Company’s pro forma financial information in the revised proxy statement submitted under the December8, 2008 transmittal letter. United States Securities and Exchange Commission January 2, 2009 Page2 As requested, the Company provided these supporting calculations to the Commission in response to the Staff’s comment via email to Mr. Gottlieb on December 12, 2.The discount accretion should not be reflected in the September30, 2008 balance sheet.Please revise. As requested, we have revised the balance sheet on page11 in response to the Staff’s comment so that the balance sheets now reflect the effect of the equity proceeds based on an issue date of September30, 2008 rather than January 1, 2008.Please also refer to footnote 1 to the revised balance sheets on page12. 3.The SEC notes the following regarding the pro forma financial statements: ● with respect to footnote 2 to the statements of operations on page10, please change the representative fed funds rate to reflect the current rate in effect for the Company; As requested, we have revised the statements of operations on page9 in response to the Staff’s comment so that the cash proceeds from the U.S. Treasury are now assumed to be initially invested in federal funds sold earning a rate of 0.25%.Please refer to footnote 2 to the revised statements of operations on page10. ● change footnote 4 to the statements of operations on page10 to specifically state that the Company has allocated proceeds to the preferred shares and the warrant preferred shares based on their relative fair value; As requested, we have revised footnote4, now footnote6 in the definitive proxy statement, to the statements of operations on page10 in response to the Staff’s comment so that the footnote now states that “[t]he carrying values of the preferred stock and the warrants expected to be issued to the U.S. Treasury are based on their estimated relative fair values (emphasis added).” ● the Company should disclose the discount rate used in thediscounted cash flowcalculation to determine the fair value of the preferred shares; As requested, we have revised footnote 6 to the statements of operations on page10 and footnote 3 to the balance sheets on page12 in response to the Staff’s comment so that the footnotes now state that “[t]he fair value of the preferred stock was estimated using a 12.0% discount rate and a five-year expected life.” United States Securities and Exchange Commission January 2, 2009 Page3 ● disclose how the Company determines the stock price for the Black-Scholes calculation. As requested, we have revised footnote 6 to the statements of operations on page10 and footnote 3 to the balance sheets on page12 in response to the Staff’s comment.The footnotes now state that “[t]he Black-Scholes valuation requires assumptions.The assumptions used in the Black-Scholes valuation were as follows: $7.14 for the strike price (based on the trailing 20-day NSFC average share price as of November19, 2008) …” 4.Please refer to the diluted earnings per share in the statements of operations under the “3% as Adjusted” column for the period ended September30, 2008.The diluted earnings per share should be equal to the basic earnings per share in a loss. As requested, we have revised the diluted earnings per share line item in the statements of operations for the period ended September30, 2008 on page9 in response to the Staff’s comment so that it now reads “(0.60),” equal to the basic earnings per share value. As discussed, we understand that the Company’s responses to the comments included herein are responsive to the Staff’s remaining comments on the Company’s preliminary proxy statement.Accordingly, the Company is filing its definitive proxy statement with the Commission via EDGAR simultaneously with the submission of this correspondence.We greatly appreciate your assistance with the Company’s filings.Please feel free to contact me at 312-609-7835 with any questions. Very truly yours, /s/Jennifer Durham King Jennifer Durham King JDK/tsm Enclosure cc: Mr.Fred Abdula January 2, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Mail Stop Washington, D.C. 20549 Attention:Mr. William C.
